In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐3638 
MARSHALL MCDANIEL, 
                                                          Petitioner‐Appellant, 

                                                    v. 

CECIL POLLEY, Warden, 
                                                          Respondent‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                   No. 10 C 7375 — Joan H. Lefkow, Judge. 
                                  ____________________ 

    ARGUED NOVEMBER 4, 2016 — DECIDED FEBRUARY 9, 2017 
                ____________________ 

   Before  FLAUM  and  KANNE,  Circuit  Judges,  and  MAGNUS‐
STINSON, District Judge. 
    KANNE,  Circuit  Judge.  In  2001,  police  oﬃcers  arrested 
Marshall  McDaniel  while  investigating  his girlfriend’s mur‐
der. McDaniel confessed during postarrest interrogation. Af‐
ter  pleading  not  guilty,  McDaniel  unsuccessfully  attempted 
                                                 
The Honorable Jane Magnus‐Stinson, of the United States District Court 

for the Southern District of Indiana, sitting by designation.  
2                                                       No. 15‐3638 

to suppress his confession. He was convicted in Illinois state 
court; on direct appeal, the Illinois Appellate Court aﬃrmed.  
    After  his  state  petition  for  postconviction  relief  was  de‐
nied, McDaniel petitioned the federal district court for a writ 
of  habeas  corpus  under  28  U.S.C.  §  2254.  The  district  court 
denied  the  petition.  McDaniel  now  argues  that  appellate 
counsel was ineﬀective for failing to argue that his initial ar‐
rest  was  unlawful  and  that  his  confession  was  inadmissible 
as fruit of the unlawful arrest.  
    On appeal, we review the Illinois Appellate Court’s deci‐
sion  to  deny  McDaniel’s  petition  for  postconviction  relief. 
People v. McDaniel, No. 1‐06‐3283, slip op. (Ill. App. Ct. Sept. 
30, 2009). Because McDaniel was not prejudiced by appellate 
counsel’s  failure  to  raise  his  Fourth  Amendment  claim,  we 
aﬃrm.  
                         I. BACKGROUND 
   On  January  16,  2001,  at  9:15  a.m.,  Officers  found  DeAn‐
gular  Moore’s  body  in  a  high  school  parking  lot.  Moore’s 
body was lying next to a bloodied garbage can marked 8055 
South Harvard. Because she did not have identification with 
her at the time of her death, Detective Brownfield sought to 
identify Moore by showing community members her photo. 
At 5 p.m., before Moore was identified, Detective Brownfield 
received a call from Officer Blackman. Officer Blackman told 
Detective Brownfield that he had seen a black male, 6’1”, 185 
pounds,  and  in  his  forties,  pulling  a  garbage  can  at  2  a.m. 
that morning. Officer Blackman said that the man pulled the 
garbage can into the high school parking lot and then exited 
empty handed.  
No. 15‐3638                                                              3

    After Detective Brownfield talked to Oﬃcer Blackman, a 
woman  identified  Moore.  The  woman  told  Detective 
Brownfield  that  Moore  lived  with  her  boyfriend—
McDaniel—and  described  him  as  a  black  male,  6’3”,  185 
pounds,  and  in  his  late  forties.  The  woman  took  Detective 
Brownfield to a man called “Radio.” Radio identified Moore 
and  then  took  Detective  Brownfield  and  several  other  oﬃc‐
ers  to  McDaniel’s  house—four  doors  from  the  address 
marked  on  the  bloodied  garbage  can.  McDaniel  was  not 
home, so the oﬃcers left.  
    Four  oﬃcers  returned  about  an  hour  later,  at  8:30  p.m. 
They did not have a search or arrest warrant. At trial, two of 
the  oﬃcers  testified  that  they  did  not  think  that  they  had 
probable  cause  to  arrest  McDaniel  at  that  time.  The  oﬃcers 
testified that they went to McDaniel’s house only to investi‐
gate  Moore’s  death.  When  the  oﬃcers  knocked,  McDaniel 
answered and consented to the oﬃcers’ request to come in‐
side.  
    Once inside, the oﬃcers asked McDaniel if he knew why 
they were there, and he allegedly responded, “[B]ecause my 
girlfriend was murdered.” (R. 17‐1 at 81); (R. 17‐2 at 96).1 At 
the oﬃcers’ request, McDaniel allowed the oﬃcers to search 
his  house.  When  McDaniel  began  acting  nervous  and  fidg‐
ety,  an  oﬃcer  put  McDaniel  in  handcuﬀs.  The  oﬃcer  told 
McDaniel  that  he  was  not  under  arrest  and  removed  the 
handcuﬀs  about  five  minutes  later  once  McDaniel  calmed 
down.  At  around  9  p.m.,  the  oﬃcers  asked  McDaniel  if  he 

                                                 
1 McDaniel denied making this statement, but he testified at trial that he 

knew Moore was dead before the officers arrived because Radio had told 
him as much earlier in the day.  
4                                                              No. 15‐3638 

would  come  to  the  police  station  for  further  questioning. 
McDaniel acquiesced, and the oﬃcers drove him back to the 
station in a police car. 
    While  on  their  way  to  the  station,  one  of  the  oﬃcers 
called  Detective  Brownfield  to  update  him.  Detective 
Brownfield  told  the  oﬃcer  that  Oﬃcer  Blackman  had  just 
identified  McDaniel  in  a  photo‐array  lineup.  Detective 
Brownfield directed the oﬃcers to bring McDaniel to a par‐
ticular station. McDaniel arrived at the station at 10:30 p.m. 
At midnight, Oﬃcer Blackman identified McDaniel in a cor‐
poral lineup.  
    At the police station, McDaniel was placed in an interro‐
gation  room,  read  his  Miranda  rights,  and  then  questioned 
three  separate  times  over  twenty‐four  hours.  During  the 
third round of questioning, McDaniel confessed to the mur‐
der  and  signed  a  written  confession  prepared  by  an  Assis‐
tant State’s Attorney.2  
    Despite  his  confession,  McDaniel  pled  not  guilty. 
McDaniel  moved  to  suppress  his  confession  on  the  ground 
that it and any related evidence was fruit of his arrest, which 
he  argued  violated  the  Fourth  Amendment.  The  trial  court 
ruled  that  the  officers  arrested  McDaniel  when  they  hand‐
cuffed him at his home and later drove him to the police sta‐
tion.  But  the  trial  court  imputed  Officer  Blackman’s  photo‐
array  identification  to  the  arresting  officers,  which  gave 
them  probable  cause  to  arrest  McDaniel  at  that  time.  With 

                                                 
2 Despite devoting significant time in his brief to describing the improper 

tactics that the investigating officers allegedly used during the custodial 
interrogation,  on  appeal,  McDaniel  does  not  argue  that  his  confession 
was improperly coerced. 
No. 15‐3638                                                           5

his confession deemed admissible, a jury convicted McDan‐
iel of murdering Moore.  
    On  direct  appeal,  McDaniel’s  appointed  appellate  coun‐
sel  argued  only  one  issue—that  the  prosecution’s  reference 
to  McDaniel’s  refusal  to  take  a  polygraph  while  in  custody 
denied him due process of law. Appellate counsel, ignoring 
McDaniel’s prodding, made no argument about the arrest or 
the  admissibility  of  his  confession.  The  appellate  court 
aﬃrmed the conviction.  
     McDaniel subsequently filed a petition for postconviction 
relief in Cook County Circuit Court. In that petition, McDan‐
iel  argued  that  he  had  been  denied  eﬀective  assistance  of 
appellate counsel because appellate counsel had not argued 
that  his  confession  should  have  been  suppressed  as  fruit  of 
an unlawful arrest. The circuit court denied the petition.  
    The  Illinois  Appellate  Court  aﬃrmed.  Applying  the  Su‐
preme Court’s two‐pronged test for ineﬀective‐assistance‐of‐
counsel  claims  defined  in  Strickland  v.  Washington,  466  U.S. 
668 (1984), the court held that appellate counsel was not in‐
eﬀective in failing to raise the Fourth Amendment claim be‐
cause  the  oﬃcers  had  probable  cause  to  arrest  McDaniel 
when  they  went  to  his  house.  The  court  held  that  Oﬃcer 
Blackman’s description of the man pulling the garbage can—
which  Detective  Brownfield  relayed  to  the  arresting  oﬃc‐
ers—created  probable  cause  justifying  the  arrest.  The  court 
cited Illinois case law for the proposition that “a defendant is 
not  prejudiced  by  counsel’s  failure  to  raise”  a  nonmeritori‐
ous  claim  on  appeal  and  concluded  that  “appellate  counsel 
was  not  ineﬀective  for  electing  not  to  raise  the  legality”  of 
the arrest. (R. 17‐5 at 43–44.) 
6                                                          No. 15‐3638 

    McDaniel petitioned the district court for a writ of habeas 
corpus  under  28  U.S.C.  §  2254.  The  district  court  held  that 
the Illinois Appellate Court erred in holding that the arrest‐
ing  oﬃcers  had  probable  cause  to  arrest  McDaniel.  Never‐
theless, the district court held that McDaniel had not shown 
prejudice as Strickland requires. A significant intervening cir‐
cumstance,  that  is,  Oﬃcer  Blackman’s  identification  of 
McDaniel  in  the  photo‐array  lineup,  “would  have  probably 
led  the  appellate  court  to  sustain  the  trial  court’s  denial  of 
the motion to suppress.” (R. 34 at 18.) Consequently, the dis‐
trict  court  denied  McDaniel’s  petition.  The  district  court  is‐
sued  a  certificate  of  appealability  as  to  McDaniel’s  ineﬀec‐
tive‐assistance‐of‐counsel claim. This appeal followed.  
                               II. ANALYSIS 
    We review de novo a district court’s denial of a habeas pe‐
tition.  Dansberry  v.  Pfister,  801  F.3d  863,  866  (7th  Cir.  2015). 
As we have repeatedly said, the Antiterrorism and Eﬀective 
Death Penalty Act of 1996 (“AEDPA”) circumscribes our re‐
view of a claim for habeas relief that a state court has already 
adjudicated  on  the  merits.  E.g.,  King  v.  Pfister,  834  F.3d  808, 
813 (7th Cir. 2016).  
    When  the  state  court  applies  the  correct  rule  as  estab‐
lished by Supreme Court precedent to a claim, the petitioner 
must show that the state court’s decision was an “unreason‐
able  application”  of  that  precedent  to  the  facts  of  the  case. 
Emerson  v.  Shaw,  575  F.3d  680,  684  (7th  Cir.  2009)  (quoting 
Bell  v.  Cone,  535  U.S.  685,  694  (2002)).  The  qualifier  “unrea‐
sonable”  often  controls  our  review:  unreasonable  means 
more than ordinary disagreement with the state court’s deci‐
sion.  McManus  v.  Neal,  779  F.3d  634,  649  (7th  Cir.  2015).  A 
state  court’s  decision  is  reasonable,  even  if  incorrect  in  our 
No. 15‐3638                                                           7

independent judgment, so long as “‘fairminded jurists could 
disagree’  on  the  correctness  of  the  state  court’s  decision.” 
Quintana v. Chandler, 723 F.3d 849, 855 (7th Cir. 2013) (quot‐
ing  Harrington  v.  Richter,  562  U.S.  86,  101  (2011)).  “If  this 
standard is diﬃcult to meet, that is because it was meant to 
be.” Harrington, 562 U.S. at 102.  
    Here,  the  Illinois  Appellate  Court  applied  the  correct 
rule,  the  Supreme  Court’s  two‐pronged  test  for  ineﬀective‐
assistance‐of‐counsel claims from Strickland, 466 U.S. 668. To 
prove  ineﬀective  assistance  of  counsel,  the  petitioner  must 
show that: (1) counsel’s performance “fell below an objective 
standard  of  reasonableness”;  and  (2)  there  is  a  “reasonable 
probability that, but for counsel’s unprofessional errors, the 
result  of  the  proceeding  would  have  been  diﬀerent.”  King, 
834 F.3d at 813 (quoting Strickland, 466 U.S. at 687–88). 
    When applying Strickland to the facts of a particular case, 
“there is no reason for a court … to approach the inquiry in 
the  same  order  or  even  to  address  both  components  of  the 
inquiry  if  the  defendant  makes  an  insuﬃcient  showing  on 
one.”  Strickland,  466  U.S.  at  697.  The  goal  of  ineﬀective‐
assistance‐of‐counsel  claims  “is  not  to  grade  counsel’s  per‐
formance,” so when “it is easier to dispose of an ineﬀective‐
ness  claim  on  the  ground  of  lack  of  suﬃcient  prejudice  … 
that course should be followed.” Id. That is the case here, so 
we move immediately to the prejudice prong of the analysis. 
    The Illinois Appellate Court aﬃrmed the trial court’s de‐
nial  of  McDaniel’s  petition  for  postconviction  relief  because 
he  was  not  be  prejudiced  by  appellate  counsel’s  failure  to 
raise  a  nonmeritorious  claim.  The  court  held  that  Oﬃcer 
Blackman’s  description  of  the  man  pulling  the  garbage  can 
created probable cause to arrest McDaniel. The district court 
8                                                      No. 15‐3638 

disagreed,  and  we  agree  with  its  analysis:  “Oﬃcer  Black‐
man’s description … would surely have described a substan‐
tial number of men living in the area.” (R. 34 at 17.) The de‐
scription  alone  did  not  create  an  individualized  suspicion 
that McDaniel killed Moore, and thus, did not create proba‐
ble  cause.  City  of  Indianapolis  v.  Edmond,  531  U.S.  32,  37 
(2000).  
    The state points to additional evidence that it argues cre‐
ated  probable  cause:  (1)  how  close  the  address  on  the  gar‐
bage can lying next to Moore’s body was to McDaniel’s ad‐
dress;  (2)  that  McDaniel  knew  why  the  oﬃcers  were  at  his 
house;  and  (3)  that  McDaniel  acted  nervous  and  fidgety 
when  the  police  entered  his  house.  Whether  the  combined 
evidence creates probable cause is debatable. Probable cause 
is not a question we need to address here, however, because 
McDaniel’s  confession  would  be  admissible  even  if  we  as‐
sume that his arrest was unlawful.  
    Evidence obtained as the result of an unlawful search or 
seizure is often inadmissible under the Supreme Court’s ex‐
clusionary rule, Wong Sun v. United States, 371 U.S. 471, 484–
85 (1963), but not always.  
   The attenuation doctrine is an exception to the exclusion‐
ary  rule.  “A  confession  obtained  through  custodial  interro‐
gation after an illegal arrest must be excluded from evidence 
unless  the  confession  is  attenuated  enough  from  the  illegal 
arrest that the confession is ‘suﬃciently an act of free will to 
purge the primary taint.’” United States v. Reed, 349 F.3d 457, 
463 (7th Cir. 2003) (quoting Brown v. Illinois, 422 U.S. 590, 602 
No. 15‐3638                                                           9

(1975)). So long as the confession is voluntary,3 our analysis 
focuses  on  “whether the confession is obtained by exploita‐
tion of an illegal arrest.” Brown, 422 U.S. at 603. To determine 
whether  a  confession  is  free  from  the  taint  of  an  unlawful 
arrest,  we  consider  “[t]he  temporal  proximity  of  the  arrest 
and the confession, the presence of intervening circumstanc‐
es, and, particularly, the purpose and flagrancy of the oﬃcial 
misconduct … .” Brown, 422 U.S. at 603–04 (internal citations 
omitted).  
      1. Temporal Proximity 
   Both  sides  agree  that  McDaniel  confessed  over  twenty‐
four hours after being arrested. If we were to view temporal 
proximity  in  isolation,  we  would  hold  that  the  confession 
was  temporally  disconnected  from  the  arrest.  Twenty‐four 
hours  far  exceeds  the  length  of  time  that  most  courts  have 
held disconnects a confession from an illegal arrest. Reed, 349 
F.3d at 463–64 (collecting cases).  
    The  time  gap  is  not  dispositive  here,  however,  because 
McDaniel  was  in  custody  the  entire  twenty‐four  hours,  did 
not talk to a lawyer, was questioned multiple times, and was 
subjected to a corporal lineup. Taylor v. Alabama, 457 U.S. 687, 
691  (1982).  In  such  a  situation,  a  lengthy  period  of  time  be‐
tween  an  arrest  and  confession  does  not  serve  to  attenuate 
the arrest; we could hardly say that an illegal arrest had no 
eﬀect  on  a  confession  just  because  the  suspect  was  kept  in 
interrogation  for  over  twenty‐four  hours.  United  States  v. 
Conrad, 673 F.3d 728, 738 (7th Cir. 2012) (noting that not only 


                                                 
3 We assume that the confession was not coerced because McDaniel does 

not argue that he was coerced into confessing. See footnote 2. 
10                                                                      No. 15‐3638 

is the “time elapsed” important  but  also  “the  quality of that 
time”). Therefore, the first factor favors suppression.  
      2. Intervening Circumstances 
    There  are  two  intervening  events  that  attenuate  McDan‐
iel’s confession from his arrest. First, the interrogating oﬃc‐
ers read McDaniel his Miranda rights before they questioned 
him.  Although  Miranda  warnings  do  not  per  se  remove  the 
scourge of an unlawful arrest, they “are an important factor, 
to be sure, in determining whether the confession is obtained 
by  exploitation  of  an  illegal  arrest.”  Brown,  422  U.S.  at  603. 
So even though the warnings are not dispositive, they are a 
factor in our analysis and tend to support attenuation.  
    Second, the arresting oﬃcers had probable cause to arrest 
McDaniel  before  they  began  interrogating  him.  See  Utah  v. 
Strieﬀ, 136 S. Ct. 2056, 2062–63 (2016) (holding that an inde‐
pendent  arrest  warrant  served  as  an  intervening  event  be‐
tween  an  unlawful  stop  and  search  incident  to  arrest).  At 
some  point  between  the  time  the  oﬃcers  left  to  question 
McDaniel and the time they left his house for the police sta‐
tion, Oﬃcer Blackman identified McDaniel in a photo‐array 
lineup. While the arresting oﬃcers were on their way back to 
the  station  with  McDaniel,  they  were  informed  of  Oﬃcer 
Blackman’s  identification.4  A  single,  credible  eyewitness 

                                                 
4 Although we analyze potential intervening circumstances from the de‐

fendant’s  perspective  in  this  context,  McDaniel  does  not  deny  that  he 
was made aware of Officer Blackman’s photo identification. See Reed, 349 
F.3d at 463 (noting that the question is whether the confession is attenu‐
ated  enough from  the  illegal arrest  that  the  confession  is sufficiently an 
act of defendant’s free will to purge the primary taint) (quoting Brown, 422 
U.S.  at  602);  see  also  United  States  v.  Gregory,  79  F.3d  973,  980  (10th  Cir. 
1996)  (“In  applying  the  second  factor  in  Brown,  we  look  only  from  the 
No. 15‐3638                                                                                             11

identification can create probable cause. Hart v. Mannina, 798 
F.3d  578,  587  (7th  Cir.  2015).5  Had  the  oﬃcers  not  put 
McDaniel  in  handcuﬀs  briefly  and  waited  minutes  to  put 
him  in  the  police  car,  they  would  have  had  probable  cause 
for the arrest.  
     Importantly, Oﬃcer Blackman’s identification was whol‐
ly  independent  of  the  arrest.  In  Taylor,  the  Supreme  Court 
held that an arrest warrant filed after an illegal arrest but be‐
fore the confession was not an intervening circumstance. 457 
U.S. at 692–93. In that case, the arrest warrant was based on a 
fingerprint  match  between  the  suspect  and  fingerprints 

                                                                                                             
defendant’s  perspective  in  determining  whether  any  intervening  event 
occurred  which  isolates  the  defendant  from  the  coercive  effects  of  the 
original illegal stop so as to render his subsequent consent voluntary in 
fact.”). 
5  McDaniel  argues  throughout  his  brief  that  Officer  Blackman’s  photo‐

array  identification  was  “tentative.”  During  the  identification,  Officer 
Blackman  said  that  McDaniel’s  photo  “look[ed]  like”  the  man  he  saw 
pulling the garbage can. Multiple officers testified that this was a tenta‐
tive identification. But that fact does not change our analysis. An officer 
has probable cause based on an eyewitness who “it seems reasonable to 
believe is telling the truth.” Gramenos v. Jewel Cos., Inc., 797 F.2d 432, 439 
(7th Cir. 1986) (internal quotation marks omitted). Such an identification 
can create probable cause even if the officers know of other evidence that 
might lead a jury to conclude that the eyewitness had misidentified the 
suspect.  Tangwall  v.  Stuckey,  135  F.3d  510,  516  (7th  Cir.  1998)  (citing 
Gramenos,  797  F.2d  at  437).  Officer  Blackman’s  identification  was  suffi‐
cient to create probable cause. There was no reason to doubt that Officer 
Blackman was telling the truth, and it was reasonable to rely on Officer 
Blackman’s statement that McDaniel “look[ed] like” the man pulling the 
garbage.  The  weight  to  give  the  “tentative”  identification  would  have 
been for the jury to decide. United States v. Carter, 410 F.3d 942, 950 (7th 
Cir. 2005). 
12                                                        No. 15‐3638 

found at the crime scene. The fingerprints used to match the 
ones at the crime scene were taken immediately after the il‐
legal arrest, making them fruit of the illegal arrest. The Court 
held that, as a result, the arrest warrant did not constitute an 
intervening event. Id.  
    Here,  Oﬃcer  Blackman’s  identification  did  not  rely  on 
anything  that  stemmed  from  the  arrest.  The  oﬃcers  knew 
McDaniel’s  name,  knew  that  he  fit  Oﬃcer  Blackman’s  gen‐
eral description of the man pulling the garbage can, and got 
his picture without relying in any way on the arrest. See Se‐
gura  v.  United  States,  468  U.S.  796,  814  (1984)  (“None  of  the 
information on which the warrant was secured was derived 
from or related in any way to the initial entry into petition‐
ers’  apartment;  the  information  came  from  sources  wholly 
unconnected  with  the  entry  and  was  known  to  the  agents 
well before the initial entry.”). 
   The  second  factor,  the  existence  of  intervening  circum‐
stances, favors admissibility.  
      3. Flagrancy of Police Misconduct 
    The flagrancy of police misconduct is the most important 
element  of  our  analysis  because  the  exclusionary  rule  is 
aimed at deterring police misconduct. Reed, 349 F.3d at 464–
65  (citing  Brown,  422  U.S.  at  600).  “The  third  factor  of  the 
attenuation doctrine reflects that rationale by favoring exclu‐
sion only when the police misconduct is most in need of de‐
terrence—that  is,  when  it  is  purposeful  or  flagrant.”  Strieﬀ, 
136 S. Ct. at 2063. 
   When an oﬃcer’s conduct is negligent but not flagrant or 
purposeful,  the  exclusionary  rule’s  objective  is  not  served 
and  strongly  favors  admissibility.  Id.  Good‐faith  mistakes, 
No. 15‐3638                                                         13

resulting from errors in judgment, “hardly rise to a purpose‐
ful or flagrant violation of … Fourth Amendment rights.” Id.  
    In  Strieﬀ,  an  oﬃcer  stopped  Strieﬀ  leaving  a  suspected 
drug  house  without  reasonable  suspicion  of  wrongdoing. 
The  Court  said  that  the  oﬃcer  violated  Strieﬀ’s  Fourth 
Amendment rights and instead should have asked Strieﬀ to 
talk  instead  of  demanding  that  he  do  so.  Notwithstanding 
the  Fourth Amendment  violation,  the  Court  concluded  that 
the  third  prong  of  the  Brown  test  was  not  satisfied  because 
the  oﬃcer  made  a  good‐faith  mistake  and  did  not  act  pur‐
posefully or flagrantly.  
    The  same  rationale  applies  here.  Two  oﬃcers  testified 
that  they  went  to  McDaniel’s  house  only  to  investigate 
Moore’s  death  and  that  they  did  not  think  that  they  had 
probable cause to arrest him at that time. At no point did the 
oﬃcers  think  that  they  were  arresting  McDaniel.  McDaniel 
consented to all of the oﬃcers’ conduct: entry into his house, 
the initial  questioning at  his  house, the  search  of  his  house, 
and  going  to  the  police  station  for  further  questioning.  See 
United States v. Rahman, 805 F.3d 822, 831 (7th Cir. 2015). The 
trial court held that McDaniel was in custody for purposes of 
the Fourth Amendment when the oﬃcers handcuﬀed him at 
his  house  and  later  drove  him  to  the  police  station.  But  the 
oﬃcers told McDaniel that he was not under arrest and took 
him out of the handcuﬀs five minutes later while still at his 
house.  Further,  McDaniel  consented  to  going  to  the  police 
station.  Oﬃcers  in  future  situations  could  scarcely  hope  to 
be more careful than the oﬃcers were here. These mistakes, 
if they were mistakes, constitute negligence. And as was the 
case in Strieﬀ, everything that occurred after the initial arrest 
was legal. 136 S. Ct. at 2063.  
14                                                                 No. 15‐3638 

    Although the oﬃcers acted in good faith, that is only part 
of the inquiry when analyzing the purpose and flagrancy of 
the  oﬃcers’  conduct.  Reed,  349  F.3d  at  465.  The  Supreme 
Court  has  held  that  an  oﬃcer’s  conduct  is  purposeful  and 
flagrant  in  absence  of  bad  faith  when  the  oﬃcers  used  the 
unlawful  arrest  as  an  investigatory  method  to  discover  evi‐
dence.6 Taylor, 457 U.S. at 693; Dunaway v. New York, 442 U.S. 
200, 218 (1979); Brown, 422 U.S. at 605. McDaniel relies on the 
language in those cases to argue that his “arrest has a ‘quali‐
ty  of  purposefulness’  in  that  it  was  an  ‘expedition  for  evi‐
dence’  admittedly  undertaken  ‘in  the  hope  that  something 
might turn up.’” (Appellant’s Reply Br. at 25 (quoting Duna‐
way, 442 U.S. at 218).)  
    Of course, the oﬃcers went to McDaniel’s house to inves‐
tigate  Moore’s  death  and  hoped  that  their  investigation 
would turn up evidence during questioning. But the similar‐
ities  between  our  case  and  the  Supreme  Court  cases  end 
there. In the Supreme Court cases, the oﬃcers—regardless of 
their  belief  about  probable  cause—intended  to  arrest  the 
suspect. Taylor, 457 U.S. at 688–89; Dunaway, 442 U.S. at 203; 
Brown,  422  U.S.  at  592.  Excluding  evidence  in  those  cases 
served  to  deter  future  oﬃcers  from  arresting  an  individual 
unless  they  were  sure  that  they  had  probable  cause.  Here, 
the  oﬃcers  did  not  intend  to  arrest  McDaniel.  Excluding 
McDaniel’s confession would not deter this type of conduct: 

                                                 
6  The  Court  has  held  that  the  lack  of  coercion  during  the  interrogation 

does not mean that an officer’s conduct was not flagrant or purposeful. 
Dunaway, 442  U.S. at 218–19.  The  officers’  conduct during  interrogation 
is not at issue here. Accordingly, we do not address whether the officers’ 
conduct  during  McDaniel’s  interrogation  adds  to  the  flagrancy  of  their 
conduct.  
No. 15‐3638                                                        15

oﬃcers  would  still  have  to  investigate  crimes  before  they 
have probable cause and would continue to rely on various 
witnesses’ and suspects’ consent when doing so. 
    To quote the Supreme Court, “[A]ll the evidence suggests 
that  the  [arrest]  was  an  isolated  instance  of  negligence  that 
occurred  in  connection  with  a  bona  fide  investigation  …  .” 
Strieﬀ,  136  S.  Ct.  at  2063.  The  oﬃcers’  conduct  was  not  fla‐
grant  or  purposeful,  and  thus,  application  of  the  exclusion‐
ary  rule  is  not  warranted.  That,  in  addition  to  the  interven‐
ing  events,  attenuated  the  confession  from  the  arrest.  As  a 
result, McDaniel cannot show  prejudice because the confes‐
sion  would  have  been  admissible  even  if  his  arrest  was  un‐
lawful.  
                         III. CONCLUSION 
  For  the  foregoing  reasons,  the  district  court’s  denial  of 
McDaniel’s  petition  for  a  writ  of  habeas  corpus  is 
AFFIRMED.